           EXHIBIT B




Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 1 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
          Plaintiff’s Statement of Fact                      Defendant’s Reply
1. Plaintiff was hired by Corizon in June of     Uncontroverted.
2017 as a physician’s assistant/advanced
registered nurse practitioner. (Ex. 1, 28:22-
29:1).
2. Plaintiff was licensed as a nurse in 2011     Uncontroverted.
after completing nursing school at Rockhurst,
and then completed a master’s specializing in
women’s health in 2014. She was board
certified by the National Certification
Committee as a women’s health nurse
practitioner in 2015. (Ex. 1, 29:20-30:6).
3. Plaintiff was recruited by Corizon to work    Uncontroverted
at the Chillicothe women’s prison facility.
She traveled to Jefferson City to interview at
the corporate office and then to Chillicothe
for a site visit where she took a tour and met
the site administrator and site medical
director. (Ex. 1, 32:31-33:13).
4. Plaintiff was the only African-American       Uncontroverted but immaterial. Plaintiff’s
working at the Chillicothe facility throughout   status as the only African-American working
her employment. (Ex. A, Ream depo, 15:15-        at the Chillicothe facility, absent additional
16:4; Ex. B, T. Christopher depo, 11:7-18;       evidence regarding any racial discrimination
20:21-21:5).                                     or harassment, is not sufficient nor relevant to
                                                 the analysis of Plaintiff’s claims. Rather, the
                                                 proper inquiry is regarding whether Plaintiff
                                                 experienced any racial discrimination or
                                                 harassment rising to the level of hostile work
                                                 environment. See Chavez v. New Mexico, 397
                                                 F.3d 826, 832 (10th Cir. 2005) (“simply being
                                                 the lone member of an identifiable racial or
                                                 ethnic minority within a supervisor's chain of
                                                 command, without more, does not
                                                 demonstrate racial animus.”).
5. Dr. Jerry Lovelace is currently, and at all   Uncontroverted.
relevant times was, the Regional Medical
Director for the State of Missouri. (Ex. 2,
8:13-19). Dr. Lovelace participated in the
interview process and decision to hire
Plaintiff. (Ex. 2, 20:19-20:23).
6. While there are a “ton of documents”          Uncontroverted.
required to credential a new provider to work
at a Department of Corrections (DOC)
facility, including a criminal background
check (which he was rarely involved in), Dr.
Lovelace did discuss Plaintiff’s criminal



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 2 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
background with her during the interview
process. (Ex. 2, 19:13-23, 20: 19-21:23).
7. Dr. Lovelace’s concern as it related to a      Uncontroverted.
prior criminal record was limited to
credentialling [sic] and determining if
Plaintiff was “forthright, that [she] own[ed]
whatever it is that is there.” Dr. Lovelace
ultimately concluded that Plaintiff had been
honest and recommended her for employment
with Corizon. (Id.).
8. Plaintiff testified that she has always been   Uncontroverted.
honest and upfront about mistakes she’s made
taking full responsibility for good and bad
decisions. To that end, she disclosed her
criminal history when she decided to go to
nursing school, when she went to graduate
school, when she applied for a license, and
when she applied for boards. Her explanation
each time was sufficient. (Ex. 1, 41:16-
42:12).
9. Tammie Christopher has been employed by        Uncontroverted.
Corizon since 2006 (except for a few months
in 2017). She served as the Director of
Nursing from July of 2018 to July of 2019,
which is a site management position. (Ex. B,
11:13-18; 12:8-17; 19:20-22).
10. Ms. Christopher confirmed that prior to       Uncontroverted but immaterial. The cited
her leaving employment for a few months in        evidence does not create a genuine issue of
September of 2017, she heard conversation         fact relating to Plaintiff’s Title VII and/or her
between the nurses that Plaintiff “had been in    constructive discharge claims, as Plaintiff
trouble before” and had a criminal record.        fails to provide any facts alleging that the
(Ex. B, 37:10-13; 38:7-10; 38:21-39:2).           motivation behind any alleged conversation
                                                  about Plaintiff’s criminal record was rooted in
                                                  Plaintiff’s race and not just Plaintiff’s
                                                  criminal record alone. Without racial
                                                  character or purpose, the conduct alleged by
                                                  LaBlance cannot and should not be
                                                  considered as part of her race-based hostile
                                                  work environment claim. Singletary v. Mo.
                                                  Det. Of Corrections, 423 F.3d 886, 893 (8th
                                                  Cir. 2005).
11. When one becomes involved with the            Uncontroverted.
D.O.C. by incarceration, probation, or parole,
a record is created including a medical record.
(Ex. 3, Meehan depo., 96:18-25).




       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 3 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
12. There is no reason for a Corizon employee     Uncontroverted but immaterial. Plaintiff
to access any D.O.C. record, much less any        cannot rely on events of which she had no
medical record, unless that person is treating    knowledge until after her employment ended
the patient. (Ex. B, 40:1-3; Ex. 2, 94:2-13).     and such retroactively learned knowledge is
Doing so, is in violation of Corizon policy       irrelevant to the determination of hostile work
and HIPAA. (Ex. C, Upton depo., 72:10-19;         environment. See, e.g., Perkins v. Int'l Paper
Ex. 3, Meehan depo., 24:1-9).                     Co., 936 F.3d 196, 211 (4th Cir. 2019)
                                                  (“Following our decisions and those of our
                                                  sister circuits, we confirm that information
                                                  about which a plaintiff is unaware cannot, by
                                                  definition, be part of a plaintiff's work
                                                  experience. Thus, such information is not
                                                  proper for consideration in evaluating the
                                                  severe or pervasive requirement of a hostile
                                                  work environment claim.”)


13. Before she left employment with Corizon       Uncontroverted but immaterial. The access of
for a couple of months in 2017, Ms.               Plaintiff’s D.O.C. records has no bearing on
Christopher understood that Corizon               Plaintiff’s Title VII or constructive discharge
employees, none of whom were treating             claims as Plaintiff fails to provide any facts
Plaintiff, had accessed Plaintiff’s D.O.C.        alleging that the motivation behind any
records, which included her medical records       alleged conversations about Plaintiff’s
in violation of HIPAA. (Ex. B, 69:14-20).         criminal record was rooted in Plaintiff’s race
                                                  and not just Plaintiff’s criminal record alone.
                                                  Without racial character or purpose, the
                                                  conduct alleged by LaBlance cannot and
                                                  should not be considered as part of her race-
                                                  based hostile work environment claim.
                                                  Singletary v. Mo. Det. Of Corrections, 423
                                                  F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                  relevant inquiry is whether Plaintiff
                                                  experienced any racial discrimination or
                                                  harassment based on her race (not based on
                                                  her criminal history) rising to the level of a
                                                  hostile work environment. The evidence
                                                  LaBlance cites does not reasonably support
                                                  such an inference.
14. In fact, an audit log of the D.O.C. records   Uncontroverted but immaterial. The access of
shows that between June and December of           Plaintiff’s D.O.C. records has no bearing on
2017, multiple employees accessed Plaintiff’s     Plaintiff’s Title VII or constructive discharge
medical record, including Sterling Ream,          claims as Plaintiff fails to provide any facts
Megan Meyer, Carol Holloway, and Deb              alleging that the motivation behind any
Ritter. (Ex. C, Upton depo., 62:4-64:22).         alleged conversations about Plaintiff’s
                                                  criminal record was rooted in Plaintiff’s race
                                                  and not just Plaintiff’s criminal record alone.



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 4 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                 Without racial character or purpose, the
                                                 conduct alleged by LaBlance cannot and
                                                 should not be considered as part of her race-
                                                 based hostile work environment claim.
                                                 Singletary v. Mo. Det. Of Corrections, 423
                                                 F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                 relevant inquiry is whether Plaintiff
                                                 experienced any racial discrimination or
                                                 harassment based on her race (not based on
                                                 her criminal history) rising to the level of a
                                                 hostile work environment. The evidence
                                                 LaBlance cites does not reasonably support
                                                 such an inference.
15. It was reported that the HAS [sic] Teresa    Uncontroverted but immaterial. Gossip
McWhorter, had shared Plaintiff’s D.O.C.         surrounding Plaintiff’s D.O.C. history has no
history with staff. (Ex. 3, 88:22-89:5; 90:20-   bearing on Plaintiff’s Title VII or constructive
22).                                             discharge claims as Plaintiff fails to provide
                                                 any facts alleging that the motivation behind
                                                 any alleged conversations about Plaintiff’s
                                                 criminal record was rooted in Plaintiff’s race
                                                 and not just Plaintiff’s criminal record alone.
                                                 Without racial character or purpose, the
                                                 conduct alleged by LaBlance cannot and
                                                 should not be considered as part of her race-
                                                 based hostile work environment claim.
                                                 Singletary v. Mo. Det. Of Corrections, 423
                                                 F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                 relevant inquiry is whether Plaintiff
                                                 experienced any racial discrimination or
                                                 harassment based on her race (not based on
                                                 her criminal history) rising to the level of a
                                                 hostile work environment. The evidence
                                                 LaBlance cites does not reasonably support
                                                 such an inference.
16. Plaintiff did not know her co-workers and    Uncontroverted.
HSA (her site supervisor) had accessed
her D.O.C. medical records at the time .
17. Doctors and nurse practitioners like         Uncontroverted.
Plaintiff who are employed at Corizon (called
“providers”), reported directly to Dr.
Lovelace for all “medical purposes” such as
issues with care of a patient. (Ex. 2, 10:22-
12:15; 38:18-39:2).
18. Plaintiff entered a Collaborative Practice   Uncontroverted.
Agreement with Dr. Epperson, which is an
agreement required by the State of Missouri



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 5 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
between a practicing physician and a nurse
practitioner wherein the physician agrees to
oversee the nurse practitioner’s practice (e.g.
reviewing at least 10% of the charts on a
regular basis). (Ex. 1, 72:8-73:1). Dr.
Epperson never had any problem with
Plaintiff’s work. (Ex. 1, 73:2-14).
19. Employees reported to the “operations”           Uncontroverted.
side for administrative issues. So, e.g.,
providers at a particular health services
location were to report to the Health Service
Administrator (HSA) for that site in relation
to administrative issues such as PTO,
benefits, and scheduling. (Ex. 2, 10:22-
12:15).
20. The Director of Operations for the State of      Uncontroverted.
Missouri until late 2019 was Rhonda
Almanza. (Ex. 2, 45:21-25). Jenny Meehan
and Cindy Shupp were intermediate
supervisors on the operations side with
responsibility for the Chillicothe facility. (Id.,
46-47).
21. The HSA at the Chillicothe facility              Uncontroverted.
changed over the two years Plaintiff was
employed. Hollie Hild was HSA when
Plaintiff was hired (Ex. 2, p. 53). Theresa
McWhorter soon replaced Ms. Hild, and then
Sterling Ream took over the position in June
of 2018. (Ex. 3, 84:5-15).
22. Corizon’s Harassment Policy provides, in         Uncontroverted.
relevant part, that it is “committed to
providing a work environment that is free of
discrimination or harassment...no form of
harassment, sexual or otherwise, will be
tolerated in the work place.” (Ex. D, Excerpts
from the Employee Success Guide, at p. 10).
23. Dr. Lovelace testified that he, as a             Uncontroverted.
manager, is obligated to notify the human
resources department of any complaints they
receive as soon as possible. (Ex. 2, 16:12-22).
Dr. Lovelace understood that this requirement
of managers was in place “to facilitate a
workplace environment being one that is
harassment free and comfortable for
employees, it’s incumbent upon the managers




        Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 6 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
to – you know, if they see something, say
something.” (Ex. 2, 17:3-8).
24. Dr. Lovelace “escalated” at least three         Controverted in part. This fact states that it is
complaints that Plaintiff made (Ex. B,              uncontroverted that Plaintiff discussed with
55:1016), and testified that just after she         Lovelace her newfound beliefs regarding her
resigned from Corizon he discussed with             alleged treatment after she resigned from
Plaintiff other concerns she had with her           Corizon, which does not create a material fact
treatment and the racial disparity she              regarding her employment experience that is
encountered and endured while employed and          relevant to the proper hostile work
“signs she should have picked up on.” (Ex. 2,       environment inquiry. See, e.g., Perkins v. Int'l
128:4-12).                                          Paper Co., 936 F.3d 196, 211 (4th Cir. 2019)
                                                    (“Following our decisions and those of our
                                                    sister circuits, we confirm that information
                                                    about which a plaintiff is unaware cannot, by
                                                    definition, be part of a plaintiff's work
                                                    experience. Thus, such information is not
                                                    proper for consideration in evaluating the
                                                    severe or pervasive requirement of a hostile
                                                    work environment claim.”) Furthermore,
                                                    Lovelace’s testified regarding his
                                                    conversations with LaBlance that “Most of
                                                    them were about her mother or – or just
                                                    something that happened on our eleven
                                                    o’clock call or something. Nothing regarding
                                                    the environment.” (Ex. 2, 127: 7-12).
25. On August 29, 2017, within two months           Uncontroverted but immaterial. It is an
of Plaintiff beginning work, Plaintiff asked a      undisputed fact that Plaintiff admitted that
co-worker (Anna Barker) about a paper clip          another co-worker, not herself, reported the
attached to an antenna. The co-worker               incident to Corizon management, sparking the
described it as “nigger-rigged” for better          investigation. (See Defendant’s SOF ¶6; Ex.
reception, and after Plaintiff corrected her,       1, 205:12-17)
Ms. Barker laughed and stated that it was
“Afro-engineered.” (Ex. 1, 74-79; and Ex. E,
investigation statements (depo. Ex. 12)).
26. This overt racially charged incident at the     Uncontroverted but immaterial. The cited
outset of Plaintiff’s employment caught her         evidence does not create a genuine issue of
“off guard.” It was the “first real tangible        fact relating to Plaintiff’s Title VII and/or her
incident or behavior – witnessed behavior of        constructive discharge claims. Rather, the
the culture that was present that [Plaintiff] had   relevant inquiry is whether Corizon, once
just walked into... Because anyone that would       made aware of the incident, took prompt
feel this comfortable to say that around            remedial action reasonably calculated to end
anyone of color or not, says something about        the harassment, which Plaintiff irrefutably
the culture that is there.”                         admits. (See Defendant’s SOF ¶9, Plaintiff’s
                                                    SOF ¶28).




        Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 7 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
27. Plaintiff further explained the culture that   Uncontroverted but immaterial. The cited
she had observed and experienced through the       evidence does not create a genuine issue of
comments of someone who would feel                 fact relating to Plaintiff’s Title VII and/or her
comfortable enough to use racially overt those     constructive discharge claims. Rather, the
terms and how she knew that would affect her       relevant inquiry is whether Corizon, once
employment moving forward:                         made aware of the incident, “took prompt
“As someone who has been black all of my           remedial action reasonably calculated to end
life, unfortunately there are many times that      the harassment,” which Plaintiff irrefutably
things occur that may not be said that I have      admits. (See Defendant’s SOF ¶9, Plaintiff’s
to be very careful and pick and choose, and        SOF ¶28).
decide which fights to fight. Because I can’t
fight them all, all the time. Those types of
things can stifle my career, my employment,
my – plans, per se. ...
So it was the initial overt event where
someone actually felt like it was okay to use
that verbiage irregardless [sic] of who’s
standing around, and what that tells me this is
not an uncommon occurrence about how you
feel and how you do things, because you
actually – there was no filter. There was no
filter. It just rolled off your tongue, and you
know, I – I don’t believe that it would have
been a shock to anyone there if I had not been
present.
It’s an inappropriate statement irregardless of
who was there, but it’s an okay statement as
long as someone like me is not present in this
particular culture at that particular time.”
(Ex. 1, 82: 17-84:11).
28. Plaintiff testified that she agreed it was     Uncontroverted.
appropriate that Ms. Barker was fired, and
that once she was fired she assumed that
would deter any further overt racial language.
(Ex. 1, 80:23-81:1; 86:14-19).
29. Terminating Ms. Barker was the end of          Controverted. Plaintiff admits that she did not
the matter from the perspective of Corizon,        experience any overt racial statements for the
and the end of any overt racial statements         remainder of her employment at Corizon after
made directly to Plaintiff, but it was not the     this incident. Any additional, vague
end of the culture creating the conditions for     allegations regarding “culture” are
the overt statements to be made. (Ex. 1,           unsupported by any evidence in the record,
85:14-24; 86:14-19; 82:17-84:11).                  nor does Plaintiff cite to facts in support of
                                                   the allegation. Rather, the record supports the
                                                   inference that any overt racial statements
                                                   made in the environment will be swiftly




       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 8 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                   investigated and the offender terminated, as
                                                   occurred in this incident.
30. Dr. Lovelace testified that Plaintiff called   Uncontroverted but immaterial. It is an
him to discuss the incident, which he              irrefutable fact that Corizon terminated the
characterized as “blatant insensitivity”. (Ex.     individual in question, and that Plaintiff
2, 56:1-9; 60:8-11).                               admitted that she never heard any overt racial
                                                   comments during the remainder of her
                                                   employment. (See Defendant’s SOF ¶9,
                                                   Plaintiff’s SOF ¶28).

31. Dr. Lovelace, too, was concerned about         Uncontroverted but immaterial. It is an
how easy it was for an employee who had            irrefutable fact that Corizon terminated the
completed sensitivity training to make this        individual in question, and that Plaintiff
kind of blatant racist remark in the workplace.    admitted that she never heard any overt racial
He stated “[w]e have all had sensitivity           comments during the remainder of her
training, and you just expect that if we’ve        employment. (See Defendant’s SOF Facts ¶9,
done that and had those conversations with         Plaintiff’s SOF 28). Lovelace testified that at
employees, that employees wouldn’t think it        the time of the incident following the
was an okay thing to do.” (Ex. 2, 61:1-5).         termination of the employee, “Terri did not
                                                   voice any other concerns.” (Ex. 2, 58:20-21).

32. Nevertheless, Corizon did not require or       Controverted. It is an undisputed fact that
deliver any additional sensitivity training to     employees, including LaBlance, participated
its employees to address the culture where it      in discrimination and harassment training
was “easy” to make such remarks, but instead       provided by Corizon. (See Defendant’s SOF
considered termination of the offending            ¶4). The cited evidence does not create a
employee enough. (Ex. 2, 62:17-24).                genuine issue of fact relating to Plaintiff’s
                                                   Title VII and/or her constructive discharge
                                                   claims. Rather, the relevant inquiry is whether
                                                   Corizon, once made aware of the incident,
                                                   “took prompt remedial action reasonably
                                                   calculated to end the harassment,” which
                                                   Plaintiff irrefutably admits. (See Defendant’s
                                                   SOF ¶9, Plaintiff’s SOF ¶28).

33. Plaintiff felt that the termination of Ms.     Controverted, immaterial. The cited evidence,
Barker made her situation worse because            Plaintiff’s self-serving allegations, do not
Corizon did not reach out to her, talk to the      provide a genuine issue of fact regarding any
rest of the staff, to ensure that she was not      alleged retaliatory actions Plaintiff
retaliated against. Plaintiff felt like she was    experienced, nor do any of the actions alleged
“on an island.” (Ex. 1, 103:8-104:7).              by Plaintiff constitute an actionable adverse
                                                   employment action. Moreover, what
                                                   LaBlance subjectively “felt’ or “thought”
                                                   should have been done is immaterial. There is
                                                   no evidence to suggest that it was not
                                                   objectively reasonable for Corizon’s remedial



        Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 9 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                   measures to have been immediate termination
                                                   of the employee.

34. This was further evidenced when an             Uncontroverted but immaterial. Plaintiff’s
emergency situation arose where Plaintiff was      cited evidence regarding a facially race-
the first provider on the scene and initiated      neutral event is not sufficient to sustain
CPR on a custody officer. When the medical         Plaintiff’s discrimination or retaliation claims
emergency was successfully averted,                without a significant and inappropriate level
everyone was congratulating each other             of speculation as to the motive behind the
except for Plaintiff. She was invisible. (Ex. 1,   alleged assertion that Plaintiff was
105:1-14).                                         intentionally not congratulated. See Twymon
                                                   v. Wells Fargo & Co., 462 F.3d 925, 934 (8th
                                                   Cir. 2006) (“Facially race-neutral statements,
                                                   without more, do not demonstrate racial
                                                   animus on the part of the speaker…While we
                                                   are required to make all reasonable inferences
                                                   in favor of the nonmoving party in
                                                   considering summary judgment, we do so
                                                   without resort to speculation.”). This is also
                                                   immaterial in that not being congratulated
                                                   (which other employees will dispute) is
                                                   hardly the type of adverse employment action
                                                   to be actionable or to otherwise to establish a
                                                   sufficiently “hostile” work environment.

35. On April 27, 2018, Plaintiff was attending     Uncontroverted but immaterial. Plaintiff’s
a meeting with HSA Hollie Hild, Dr.                facially race-neutral cited evidence does not
Epperson, Val Kirby, and the Director of           provide any genuine issue of fact related to
Nursing. During the meeting, Plaintiff was         Plaintiff’s Title VII or constructive discharge
expressing her viewpoint on the matter up for      claims. It is immaterial in that being
discussion but kept getting interrupted.           interrupted (which other employees will
Plaintiff testified that she “raised her voice     dispute) is hardly the type of adverse
and asked them to please not interrupt me.         employment action to be actionable or to
And I proceeded to finish my statement.” (Ex.      otherwise to establish a sufficiently “hostile”
1, 89:15-23; 90:12-18).                            work environment.

36. The following morning she was called           Uncontroverted but immaterial. Plaintiff’s
into the administrator’s office and there was      facially race-neutral cited evidence does not
concern expressed that they had never seen         provide any genuine issue of fact related to
her that upset before and were afraid she          Plaintiff’s Title VII or constructive discharge
would hit someone. (Ex. 1, 91:1-8).                claims.
Uncontroverted but immaterial. Plaintiff’s
facially race-neutral cited evidence does not
provide any genuine issue of fact related to
Plaintiff’s Title VII or constructive discharge
claims.



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 10 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
37. Plaintiff testified that her supervisor and   Uncontroverted but immaterial. Plaintiff
co-workers telling her they thought she would     testified that she did not know whether or not
become violent simply because she raised her      the other Caucasian provider received
voice was alarming to her and reflective of       discipline for the related pencil incident. (Ex.
how race made a difference:                       1, 92:3-18). Furthermore, Plaintiff’s facially
Now, this was alarming to me, as I never left     race-neutral cited evidence does not provide
my seat. I never said anything or indicated –     any genuine issue of fact related to Plaintiff’s
made any movement whatsoever that would           Title VII or constructive discharge claims.
indicate that I would strike out violently,       See Putman v. Unity Health Sys., 348 F.3d
physically. I just wanted to be able to speak     732, 734 (8th Cir. 2003) (facially race-neutral
and be heard as I have always allowed others      context is not sufficient to support an
to speak and be heard.                            assertion of race discrimination).
And the situation is such that it was alarming
to me, because just the previous week – or
thereabout, we had a small meeting in the
administrator’s office, and Nurse Practitioner
Kirby threw a pen across the room, she was
so frustrated, she threw a pen, but that didn’t
alarm anyone as being threatening, but when I
raised my voice, they felt threatened, so they
said, and that was just another indication of –
or another time that I would say that race
made a difference, that you know, raising my
voice is –is reason to have a meeting, but
throwing a pencil has no consequences or
reprimand or – at all.
(Ex. 1, 91:9-92-2).
38. At the meeting, Plaintiff felt that she       Uncontroverted but immaterial. Plaintiff’s
needed to assure her supervisor and co-           cited evidence does not provide any genuine
workers that she was not a violent individual,    issue of fact related to Plaintiff’s Title VII or
and that raising her voice did not constitute a   constructive discharge claims. Without racial
violent act, and that she meant nothing           character or purpose, the conduct alleged by
threatening in order to preserve her job, her     LaBlance cannot and should not be
reputation, and working relationship. (Ex. 1,     considered as part of her race-based hostile
95:4-16).                                         work environment claim. Singletary v. Mo.
                                                  Det. Of Corrections, 423 F.3d 886, 893 (8th
                                                  Cir. 2005).

39. Plaintiff nevertheless received a written     Controverted. Plaintiff did not receive a
reprimand for unprofessional behavior. (Ex.       “written reprimand,” nor any discipline rising
F).                                               to the level of an adverse employment action.
                                                  The only documentation was a “memo to
                                                  file,” which did not materially affect
                                                  Plaintiff’s employment in any way. (See
                                                  Exhibit 13 to Ex. 1, LaBlance’s Deposition).




       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 11 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
40. Plaintiff summed up her thoughts on why        Uncontroverted but immaterial. While
the reprimand she received was because of          Plaintiff asserts her perception of the
her race: “...unless you are the target of         situation, Plaintiff’s subjective beliefs that she
particular behavior, you won’t see it, you         was reprimanded because of her race are
won’t understand it. ...It’s not something you     unsupported by evidence or facts in the
had to battle against or try and strive in the     record, nor does Plaintiff provide any
face of, or thrive in the face of. ...what would   evidence that such discussions were unusual
make a person automatically think that I’m         in the course of professional events or was not
going to become violent if I raise my voice,       evenly distributed among all Corizon
but someone else can be violent and they           employees regardless of race.
don’t perceive it as violence. And the only
difference between she and I is the color of
our skin.” (Ex. 1, 100:19-101:10).
41. Dr. Lovelace testified that Plaintiff talked   Uncontroverted that Dr. Lovelace believed it
to him about the reprimand for unprofessional      was a non-racial personality conflict and told
behavior, and while he could not remember          LaBlance this.
the specific conversation, he chalked it up to a
“personality conflict” with the Hollie Hild,
the HSA at the time. (Ex. 2, 64:6-65:12).
42. Even so, Dr. Lovelace understood that all   Uncontroverted but immaterial. The cited
three site providers (Dr. Epperson, Plaintiff,  evidence does not show that whatever
and Val Kirby) had similar complaints about     unspecified complaints about Hild’s
Hollie Hild’s management style, but was         “management style” were sufficiently similar
unaware if either of the other two had a memo   to LaBlance’s conduct and otherwise provide
or written reprimand placed in their personnel  factual support for Plaintiff’s allegation that
files. (Ex. 2, 66:17-67:3).                     Plaintiff was the only one who was spoken to
                                                for unprofessional behavior, and Plaintiff
                                                testified that she did not know whether or not
                                                the other provider was spoken to. (Ex. 1,
                                                92:3-18). Nevertheless, Plaintiff also fails to
                                                provide facts to support the contention that
                                                any memo to file she received was a result of
                                                racial bias rather than a simple consequence
                                                for acting in an unprofessional manner during
                                                a meeting.
43. Two months later, and by email dated        Controverted in part. Controverted to the
June 6, 2018, Plaintiff reported discriminatory extent that LaBlance suggests she had
conduct for the second time by a lab tech who previously reported concerns that the lab tech
had refused to complete some requisition        had been acting in discriminatory manner
paperwork for a lab sample that Plaintiff had   prior to June 6, 2018. Uncontroverted that
taken from a patient. (Ex. 2, 72:1-17; Ex. 1,   LaBlance contends that there had been a
113:12-20; 114:23-115:3).                       previous incident (making two incidents over
                                                a course of years they two employees worked
                                                together).




       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 12 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
44. Dr. Epperson and HSA Sterling Ream,              Uncontroverted.
Plaintiff’s direct site supervisors, along with
Dr. Lovelace, Jenny Meehan, and Val Kirby
were copied on the email. (Id.).
45.Plaintiff testified that on June 6, 2018 (the     Uncontroverted but immaterial. Plaintiff’s
second “blatant” incident) she had taken a           cited evidence does not create a genuine issue
biopsy, put it in a container, sat it on a counter   of material fact related to Plaintiff’s Title VII
by the refrigerator next to Judy Harkins’ desk       or constructive discharge claims as Plaintiff
where the specimens are kept. She asked Ms.          does not point to any facts in the record
Harkins, the lab technician, to complete the         supporting the assertion that Harkins’ action
requisition and prepare it to be taken to the        were racially motivated. (See Dft’s SOF
lab. (Ex. 1, 115:2-3; 124:15-125:6).                 ¶¶15-16).

46. Instead of completing the paperwork,             Uncontroverted but immaterial. Plaintiff’s
Plaintiff testified that Ms. Harkins “refused to     cited evidence does not show that the alleged
do the requisition after a directive was given.      actions by Judy Harkins were motivated by
And not only did she refuse to do it, she took       race.
the specimen, stormed past me and went and
put it on my desk” in an act of disrespect. (Ex.
1, 143:1¬7; 146:7-21).
47. Dr. Lovelace testified that he had a             Uncontroverted but immaterial. Plaintiff’s
telephone conversation with Plaintiff and            cited evidence is a significant level of
understood that she felt she was being               personal speculation regarding Harkins’
“singled out” because the lab tech (Judy             motive, and Plaintiff fails to provide evidence
Harkins) would “do things for other providers        to show that the alleged actions by Harkins
and not her, and she also felt that the lab tech     were motivated by race. (See Dft’s SOF
talked to her in an unprofessional way, taking       ¶¶15-16).
the lab assessment and throwing it on her
desk.” (Ex. 2, 71:1-10).
48. It was decided that an investigation would       Uncontroverted.
be conducted. (Ex. 2, 72:21-24).
49. Jenny Meehan, Director of Operations for         Uncontroverted.
the Midwest region, participated in the
investigation and understood that Plaintiff had
reported the same problem previously with
the lab tech, which Plaintiff felt had not been
addressed. (Ex. 3, 61:3-17).
50. The focus of the investigation was not on        Uncontroverted but immaterial. The
whether the lab tech had treated Plaintiff           Plaintiff’s complaint as emailed to Corizon
differently than the white providers by              management focused on and alleged that the
refusing to do the paperwork when asked and          lab technician asked her to fill out paperwork
throwing the sample back on her desk, but            that she did not make other providers fill out
rather whether the white providers had ever          (See Ex. 15 to Ex. 1, LaBlance’s Deposition,
filled out their own requisition paperwork.          attached as Exhibit C to Defendant’s Reply
(Ex. 3, 62: 6-21).                                   Brief), which is what the investigation
                                                     focused on (Ex. 3, 70:17-25).



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 13 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact


51. In other words, the investigation ignored     Controverted. Meehan testified that LaBlance
Plaintiff’s previous complaint and the lab        did not indicate that the previous issue with
tech’s behavior toward Plaintiff. (Ex. 3, 64:3-   the lab technician was racial discrimination.
7). Ms. Meehan didn’t think that behavior         (Ex. 3, 72:9-12). The Plaintiff’s complaint as
was “important” to a claim of racial              emailed to Corizon management focused on
discrimination (Ex. 3, 70:15-25).                 and alleged that the lab technician asked her
                                                  to fill out paperwork that she did not make
                                                  other providers fill out (See Ex. 15 to Ex. 1,
                                                  LaBlance’s Deposition, attached as Exhibit C
                                                  to Defendant’s Reply Brief), which is what
                                                  the investigation focused on (Ex. 3, 70:17-
                                                  25).

52. Significantly, HSA Sterling Ream              Uncontroverted but immaterial. Sterling
(Plaintiff’s site supervisor who had been         Ream was not the subject of Plaintiff’s
copied on her June 6, 2018 email) had             complaint, nor did Sterling Ream participate
accessed Plaintiff’s D.O.C. records months        or lead the investigation of Plaintiff’s
earlier on December 9, 2017, before she           complaints. It is unclear how what Ms. Ream
became the site administrator in June of 2018.    may have done months earlier regarding
(Ex. A, 19:1-18).                                 LaBlance’s D.O.C records (which LaBlance
                                                  did not know about at the time) creates an
                                                  inference of racial discrimination with respect
                                                  to what either the lab tech did, or is otherwise
                                                  material to how Meehan investigated this
                                                  incident.

53. Ms. Ream testified that the “rumor” about     Uncontroverted but immaterial. Sterling
Plaintiff’s criminal record was “flying           Ream was not the subject of Plaintiff’s
around” the nurses, and she was concerned,        complaint, nor did Sterling Ream participate
but she didn’t know who she would report it       or lead the investigation of Plaintiff’s
to since her boss was the one that told her.      complaints. It is unclear how what Ms. Ream
(Ex. A, 27:15-28:1; 29:13-30:6).                  may have done months earlier regarding
                                                  LaBlance’s D.O.C records (which LaBlance
                                                  did not know about at the time) creates an
                                                  inference of racial discrimination with respect
                                                  to what either the lab tech did, or is otherwise
                                                  material to how Meehan investigated this
                                                  incident.

54. Even though Ms. Ream was concerned            Uncontroverted but immaterial. Sterling
and didn’t know who to report her concerns        Ream was not the subject of Plaintiff’s
to, she never told anyone investigating this      complaint, nor did Sterling Ream participate
discrimination complaint about the rumors         or lead the investigation of Plaintiff’s
that she had heard and the number of nurses       complaints. It is unclear how what Ms. Ream
                                                  may have done months earlier regarding



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 14 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
discussing Plaintiff’s D.O.C. record. (Ex. A,     LaBlance’s D.O.C records (which LaBlance
30: 10-21).                                       did not know about at the time) creates an
                                                  inference of racial discrimination with respect
                                                  to what either the lab tech did, or is otherwise
                                                  material to how Meehan investigated this
                                                  incident.

55. Remarkably (or perhaps predictably), the      Controverted. It is an uncontroverted fact that
“investigation” determined that the lab tech      Corizon investigated this situation after notice
had done nothing wrong by refusing to             about from Plaintiff’s complaint. Plaintiff’s
comply with Plaintiff’s request, speaking         disagreement with Corizon’s determination
unprofessionally, and throwing the lab            that Plaintiff’s allegations could not be
specimen on Plaintiff’s desk. Instead, her        corroborated by any other provider
behavior was discounted in the investigation      interviewed in the course of the investigation
as a “communication issue” and maybe she          does not create a genuine issue of material
had a “bad morning.” (Ex. 2, 78:8-14; 79:4-8;     fact either as to whether the incident was
79:12-14).                                        racially motivated or the reasonableness of
                                                  Corizon’s response.


56. Despite a finding that no one did anything    Controverted in part. Lovelace’s email did not
wrong, Dr. Lovelace nevertheless sent an          make any reference to race nor does it suggest
email to Jenny Meehan, Rhonda Almanza,            that any alleged actions were motivated by
Heather Dale, Sterling Ream, and Cindy            racial bias. Lovelace testified that their
Shupp saying that “I think awareness alone        awareness should be heightened, stating “so if
will have a significant benefit. People tend to   they’re both talked to, then they’re both aware
behave better when they think someone is          that there’s an issue – a communication
watching.” (Ex. 2, 76:18-77:11).                  issue.” (Ex. 2, 79: 4-8). Plaintiff’s attempt to
                                                  imply that Lovelace concluded the actions to
                                                  be race-motivated is an unsupported
                                                  disingenuous mischaracterization of the
                                                  testimony.

57. Even so, Dr. Lovelace conceded that if he     Controverted. While considered
were faced with the same situation where he       “inappropriate” and “unprofessional”
asked a lab tech to process a specimen for        Lovelace did not testify that the behavior was
evaluation, the lab tech refused to do so and     race-based nor indicative of racial bias and
instead took the specimen back to his desk        Plaintiff’s attempt to imply so is an
while stating “I told you not to set that on my   unsupported disingenuous mischaracterization
desk,” he would consider that “inappropriate”     of the testimony.
and “unprofessional.” (Ex. 2, 84:9-85:25).
58. Plaintiff testified that “essentially         Controverted. It is an uncontroverted fact that
nothing” came of her two complaints of            Corizon launched an investigation into
blatant discriminatory conduct by Judy            Plaintiff’s complaints immediately after she
Harkins. She was not interviewed as part of       put Corizon on notice of alleged allegation.
the investigation but rather simply told they     Plaintiff’s personal disagreement with the



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 15 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
had finished the investigation and concluded       outcome of the investigation does not create a
it was a “misunderstanding.” (Ex. 1, 129: 13-      genuine issue of fact in the face of the
130:17).                                           uncontroverted fact that the investigation
                                                   occurred and that Plaintiff’s allegations were
                                                   not corroborated.


59. Plaintiff was not satisfied with the results   Uncontroverted but immaterial. Plaintiff’s
of the investigation. “Because that behavior       personal disagreement with the outcome of
was not a misunderstanding. It was a blatant       the investigation does not create a genuine
insubordinate act, for whatever reason, only       issue of material fact where there is the
one reason I can come up with ...the only          irrefutable fact that Corizon launched an
difference between me and the other                immediate investigation into the direct
providers is that I’m black. I’m African-          allegations of Plaintiff’s complaint that
American.” (Ex. 1, 132:3-13).                      Caucasian providers were not asked to fill out
                                                   the same paperwork which the lab technician
                                                   asked Plaintiff to complete. Furthermore,
                                                   even accepting Plaintiff’s beliefs as true, the
                                                   alleged conduct amounts to no more than
                                                   Plaintiff’s personal speculation on motive and
                                                   does not rise to the level necessary to support
                                                   Plaintiff’s claims. See Anderson v. Durham D
                                                   & M, L.L.C., 606 F.3d 513, 519 (8th Cir.
                                                   2010) (finding that the plaintiff offered “little
                                                   more than speculation and conjecture” that
                                                   supervisor's “nitpicking and ridicule” had
                                                   anything to do with race).

60. Plaintiff spoke with the other providers       Controverted and but immaterial. The cited
and asked if any of them had trouble getting       evidence does not provide a factual basis for
specimens processed by Judy Harkins and            the contention that any behavior witnessed by
was told they did not. She was the only one.       Plaintiff was motivated on the basis of race.
(Ex. 1, 132:7-23).                                 What the other providers purportedly said to
                                                   LaBlance is inadmissible hearsay if being
                                                   offered for the truth, and, if not offered for the
                                                   truth, the evidence is irrelevant/immaterial.
                                                   Even if that is what the other providers told
                                                   LaBlance at some point, it is undisputed that
                                                   is not what they told Meehan during the
                                                   investigation, which was the basis for
                                                   Meehan’s conclusions. Perhaps if LaBlance
                                                   had been willing to discuss the matter further
                                                   with Meehan and the lab tech then she could
                                                   have reached a better understanding of what
                                                   happened and why. She refused, having
                                                   subjectively made up her mind that race must



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 16 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                 have been in play despite what Meehan had
                                                 been told. Furthermore, even accepting
                                                 Plaintiff’s beliefs as true, the alleged conduct
                                                 amounts to no more than Plaintiff’s personal
                                                 speculation on motive and does not rise to the
                                                 level necessary to support Plaintiff’s claims.
                                                 See Anderson v. Durham D & M, L.L.C., 606
                                                 F.3d 513, 519 (8th Cir. 2010) (finding that the
                                                 plaintiff offered “little more than speculation
                                                 and conjecture” that supervisor's “nitpicking
                                                 and ridicule” had anything to do with race).

61. Plaintiff also raised a concern with her     Uncontroverted but immaterial. The cited
HSA Sterling Ream and Dr. Lovelace about         evidence does not provide a factual basis for
three staff assistants who behaved differently   the contention that any behavior witnessed by
while assisting Plaintiff with patients than     Plaintiff was motivated on the basis of race.
they did when assisting the white providers      Furthermore, even accepting Plaintiff’s
Dr. Epperson and Val Kirby (one of whom          beliefs as true, the alleged conduct amounts to
included Ana Barker who had been fired after     no more than Plaintiff’s personal speculation
making overt racist remarks). (Ex. 1, 151-       on motive and does not rise to the level
154).                                            necessary to support Plaintiff’s claims. See
                                                 Anderson v. Durham D & M, L.L.C., 606 F.3d
                                                 513, 519 (8th Cir. 2010) (finding that the
                                                 plaintiff offered “little more than speculation
                                                 and conjecture” that supervisor's “nitpicking
                                                 and ridicule” had anything to do with race).

62. These staff assistants would interrupt,      Uncontroverted but immaterial. The cited
interject incorrect medical advice, or try to    evidence does not provide a factual basis for
explain the medical diagnosis to the point       the contention that any behavior witnessed by
where Plaintiff eventually asked one of them     Plaintiff was motivated on the basis of race.
to leave the room even after Plaintiff asked     Furthermore, even accepting Plaintiff’s
her not to interject her opinion during the      beliefs as true, the alleged conduct amounts to
exams. (Ex. 1, 151:12-23; 158:3-22; 165:13-      no more than Plaintiff’s personal speculation
22).                                             on motive and does not rise to the level
                                                 necessary to support Plaintiff’s claims. See
                                                 Anderson v. Durham D & M, L.L.C., 606 F.3d
                                                 513, 519 (8th Cir. 2010) (finding that the
                                                 plaintiff offered “little more than speculation
                                                 and conjecture” that supervisor's “nitpicking
                                                 and ridicule” had anything to do with race).



63. Plaintiff testified that she talked to       Uncontroverted but immaterial. The cited
Sterling Ream again about these problems         evidence does not provide a factual basis for



      Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 17 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
with staff assistants that had not resolved         the contention that any behavior witnessed by
because her patient load and schedule began         Plaintiff was motivated on the basis of race.
to be altered from 20 to 25 patients a day to       Furthermore, even accepting Plaintiff’s
about 10 patients a day. One of the staff           beliefs as true, the alleged conduct amounts to
assistants at issue was the one that kept           no more than Plaintiff’s personal speculation
Plaintiff’s schedule. (Ex. 1, 159:5-16; 168:14-     on motive and does not rise to the level
169:7).                                             necessary to support Plaintiff’s claims. See
                                                    Anderson v. Durham D & M, L.L.C., 606 F.3d
                                                    513, 519 (8th Cir. 2010) (finding that the
                                                    plaintiff offered “little more than speculation
                                                    and conjecture” that supervisor's “nitpicking
                                                    and ridicule” had anything to do with race).

64. “[T]he number of patients that I see            Controverted, immaterial. Plaintiff’s cited
determines my productivity which                    evidence does not provide factual support for
determines, you know, my need to be in that         her allegation of retaliation, and the
position to have that job, and so that became       suggestion that Plaintiff’s job was in jeopardy
an issue and I believe that was retaliation.”       is directly controverted by the uncontroverted
(Ex. 1, 159:5-16).                                  fact that Corizon engaged in discussions with
                                                    Plaintiff to keep her in her position even after
                                                    she submitted her resignation.

65. Ms. Ream, of course, had accessed               Uncontroverted but immaterial. Plaintiff did
Plaintiff’s D.O.C. record along with                not become aware of Ream accessing her
numerous other Corizon and D.O.C.                   records until after her employment ended, and
personnel. (Ex. G and Ex. I) When asked why         any events happening after Plaintiff’s
she accessed the records, Ms. Ream testified        voluntary resignation cannot be back-dated
that: “The current HSA at the time (Teresa          into influencing Plaintiff’s decision to resign
McWhorter)...she was walking into the ER            when Plaintiff was not made aware of any of
and had said something about Terri’s criminal       the events until after her employment ended.
record. And, of course, I was surprised. And        See, e.g., Perkins v. Int'l Paper Co., 936 F.3d
so curiosity because I just couldn’t believe it.”   196, 211 (4th Cir. 2019) (“Following our
(Ex. A, 19: 1-18).                                  decisions and those of our sister circuits, we
                                                    confirm that information about which a
                                                    plaintiff is unaware cannot, by definition, be
                                                    part of a plaintiff's work experience. Thus,
                                                    such information is not proper for
                                                    consideration in evaluating the severe or
                                                    pervasive requirement of a hostile work
                                                    environment claim.”) Furthermore, Plaintiff’s
                                                    cited evidence does not indicate that any
                                                    access of her D.O.C. records was motivated
                                                    by her race.

66. One day in November or December of              Uncontroverted but immaterial. The cited
2018, Plaintiff recalls that several employees      evidence does not provide a factual basis for



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 18 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
one after another opened her door and looked         the contention that any behavior witnessed by
at her not saying anything. She heard Ms.            Plaintiff was motivated on the basis of race.
Ream say “Well, I’ll be able to tell,” and then      Furthermore, even accepting Plaintiff’s
Ms. Ream did the same thing. Plaintiff               beliefs as true, the alleged conduct does not
believes that these employees were comparing         rise to the level necessary to support
her face to the printout from her D.O.C.             Plaintiff’s claims. See Kelleher v. Wal-Mart
records. (Ex. 1, 189:5-20).                          Stores, Inc., 817 F.3d 624, 634 (8th Cir. 2016)
                                                     (unspecified discriminatory statements,
                                                     random looks and eye rolls did not constitute
                                                     adverse employment action).

67. Plaintiff also testified that custody officers   Uncontroverted but immaterial. It is an
became more watchful and began standing              uncontroverted fact that D.O.C. officers were
outside her door in the medical facility when        not under the control of Corizon (Ex. 2, 87:8-
she was conducting exams because she                 12). Regardless, even assuming Plaintiff’s
reprimanded one of the staff assistants. (Ex. 1,     feelings about the D.O.C. officers to be true,
170:13-20; 171:6-13).                                the conduct to which Plaintiff testify falls far
                                                     short of the level needed for a prima facie
                                                     case of race discrimination. See O'Brien v.
                                                     Dep't of Agric., 532 F.3d 805, 809 (8th Cir.
                                                     2008) (verbal harassment and increased
                                                     scrutiny do not rise to the level of affecting
                                                     the terms or conditions of one's employment).

68. Plaintiff identified an instance where a         Uncontroverted but immaterial. It is an
custody officer barged into the exam room            uncontroverted fact that D.O.C. officers were
while the patient was in stirrups and reported       not under the control of Corizon (Ex. 2, 87:8-
that incident to Sterling Ream and Dr.               12). Regardless, even assuming Plaintiff’s
Epperson. (Ex. 1, 172:3-10, 17-23). Sterling         feelings about the D.O.C. officers to be true,
Ream was surprised when Plaintiff told her           the conduct to which Plaintiff testify falls far
this had happened. (Ex. 1, 173:9-13).                short of the level needed for a prima facie
                                                     case of race discrimination. See O'Brien v.
                                                     Dep't of Agric., 532 F.3d 805, 809 (8th Cir.
                                                     2008) (verbal harassment and increased
                                                     scrutiny do not rise to the level of affecting
                                                     the terms or conditions of one's employment).


69. Another time toward the end of her               Uncontroverted but immaterial. The cited
employment, Plaintiff testified that she             evidence does not provide a factual basis for
needed a scalpel – called “sharps” – to              the contention that any behavior witnessed by
remove a birth control device from a patient’s       Plaintiff was motivated on the basis of race.
arm. Plaintiff was required to get the sharps        Furthermore, even accepting Plaintiff’s
from the nurses because they were locked up.         beliefs as true, the allegations regarding the
The nurse brought them but left the entire box       single incident is not sufficient to rise to the
                                                     level necessary to support Plaintiff’s claims.



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 19 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
on her desk pushed back into her books where       See Jackman v. Fifth Judicial Dist. Dept. of
she could not see them. (Ex. 1, 237:1-14).         Correctional Servs., 728 F.3d 800, 805 (8th
                                                   Cir. 2013) (ruling that incidents that were
                                                   insufficient and conduct that was not severe
                                                   or pervasive enough to constitute actionable
                                                   discrimination were not sufficient to support a
                                                   hostile work environment claim).




70. When Plaintiff returned the box to the         Uncontroverted but immaterial. The cited
nurse, the nurse explained that the door to the    evidence does not provide a factual basis for
exam room was locked and she had tried to          the contention that any facially race-neutral
knock. Plaintiff says it was not locked. Dr.       statements and actions witnessed by Plaintiff
Epperson commented that “she [Plaintiff]           were motivated on the basis of race, and
doesn’t have a clue.” Plaintiff said nothing,      Plaintiff’s assertion otherwise amounts to no
but believes that was intentional conduct, and     more than Plaintiff’s personal speculation
it was the kind of thing that could have gotten    regarding motive, which fails to create any
her fired and turned into the board thereby        genuine issue of fact relevant to summary
jeopardizing her ability to work. (Ex. 1,          judgment. See Twymon v. Wells Fargo & Co.,
237:21-238:4).                                     462 F.3d 925, 934 (8th Cir. 2006) (“Facially
                                                   race-neutral statements, without more, do not
                                                   demonstrate racial animus on the part of the
                                                   speaker…While we are required to make all
                                                   reasonable inferences in favor of the
                                                   nonmoving party in considering summary
                                                   judgment, we do so without resort to
                                                   speculation.”)

71. Plaintiff also testified that more attention   Uncontroverted but immaterial. It is an
was paid to her belongings when she arrived        uncontroverted fact that D.O.C. officers were
at work and went through the scanner than a        not under the control of Corizon (Ex. 2, 87:8-
white employee that arrived about the same         12) and there is no evidence that LaBlance
time every day. Essentially, the guard             complained about this alleged behavior or that
scrutinized her belongings, and paid no            Corizon management otherwise knew or
attention to the scanner when the white            should have known about it. (Ex. 2, 86: 1-4).
employee passed through. (Ex. 1, 257:3-            It is uncontroverted that LaBlance never
258:18).                                           mentioned this behavior in connection with
                                                   her resignation or otherwise gave Corizon an
                                                   opportunity to look into the issue before she
                                                   quit. Regardless, even assuming Plaintiff’s
                                                   feelings about the D.O.C. officers to be true,
                                                   the conduct to which Plaintiff testify falls far
                                                   short of the level needed for a prima facie
                                                   case of race discrimination. See O'Brien v.



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 20 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                   Dep't of Agric., 532 F.3d 805, 809 (8th Cir.
                                                   2008) (verbal harassment and increased
                                                   scrutiny do not rise to the level of affecting
                                                   the terms or conditions of one's employment).

72. Dr. Lovelace testified that Plaintiff          Controverted. This is a mischaracterization of
discussed at least some of these concerns with     Lovelace’s testimony, which refers to the
him, and her realization that because of her       letter Plaintiff received from her co-worker
race and status as the only African-American       Epperson after her employment ended. The
employee, her co-workers felt they could           letter put Plaintiff on notice that individuals
access to her D.O.C. records and gossip about      had accessed her record. The testimony,
her criminal history with impunity, and treat      reproduced in full here for context, does not
her with hostility and disrespect. (Ex. 2, 86:1-   address Plaintiff’s unsupported allegation that
25 ).                                              her co-workers felt that they could access her
                                                   D.O.C. records because of her race:

                                                   Q: Did Ms. Lablance ever talk to you about
                                                   the treatment she received at the hands of the
                                                   3 department of corrections officers?
                                                   A. No.
                                                   Q. Okay. Did she ever talk to you about her
                                                   experience when she -
                                                   A. I'd like to correct that. I'm sorry.
                                                   Q. Yes, please.
                                                   A. After she received the letter, then she
                                                   brought up some of the -- some things that
                                                   had happened.
                                                   Q. When you say "after she received the
                                                   letter" –
                                                   A. From Dr. Epperson.
                                                   Q. Okay. So after she received the letter
                                                   from Dr. Epperson, she brought up some --
                                                   what? I'm sorry.
                                                   A. Just some feelings that she had where -
                                                   that made sense to her now -- you know, Oh,
                                                   this is why they treated me like this; this is
                                                   why -- but never before then.
                                                   Q. Okay. So it was almost like after she got
                                                   away, all of this stuff sort of came together in
                                                   her mind? Is that what I hear you saying?
                                                   A. Yes

                                                   (emphasis added).

                                                   Furthermore, Plaintiff cannot use information
                                                   learned after her resignation to re-characterize



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 21 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                  her decision to resign. See, e.g., Perkins v.
                                                  Int'l Paper Co., 936 F.3d 196, 211 (4th Cir.
                                                  2019) (“Following our decisions and those of
                                                  our sister circuits, we confirm that
                                                  information about which a plaintiff is
                                                  unaware cannot, by definition, be part of a
                                                  plaintiff's work experience. Thus, such
                                                  information is not proper for consideration in
                                                  evaluating the severe or pervasive
                                                  requirement of a hostile work environment
                                                  claim.”) Plaintiff’s cited evidence also does
                                                  not indicate that any access of her D.O.C.
                                                  records was motivated by her race.

73. Tammie Christopher testified that in early    Uncontroverted but immaterial. The access of
February of 2019, she accessed Plaintiff’s        Plaintiff’s D.O.C. records has no bearing on
D.O.C. records after someone (who she was         Plaintiff’s Title VII or constructive discharge
unable to identify) handed her a Post-it note     claims as Plaintiff fails to provide any facts
with a number on it and told her to “look this    alleging that the motivation behind any
up.” (Ex. B, 27:1-19; 31:21-25; Ex. I).           alleged conversations about Plaintiff’s
                                                  criminal record was rooted in Plaintiff’s race
                                                  and not just Plaintiff’s criminal record alone.
                                                  Without racial character or purpose, the
                                                  conduct alleged by LaBlance cannot and
                                                  should not be considered as part of her race-
                                                  based hostile work environment claim.
                                                  Singletary v. Mo. Det. Of Corrections, 423
                                                  F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                  relevant inquiry is whether Plaintiff
                                                  experienced any racial discrimination or
                                                  harassment based on her race (not based on
                                                  her criminal history) rising to the level of a
                                                  hostile work environment. The evidence
                                                  LaBlance cites does not reasonably support
                                                  such an inference.

74. Ms. Christopher testified that she            Uncontroverted but immaterial. Plaintiff’s
understood that if she became aware of a          evidence is not factual support for the
HIPAA violation, she was required to report it    Plaintiff’s allegation that any access of
even if she was the offender. (Ex. B, 53:4-22).   Plaintiff’s record was done on the basis of
She did not report the fact that she accessed     race, or that Ms. Christopher’s alleged failure
Plaintiff’s records in violation of HIPAA.        to report it was because of LaBlance’s race,
(Id.).                                            and does not provide any additional facts to
                                                  support this contention.




      Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 22 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
75. Ms. Christopher is married to a D.O.C.         Uncontroverted but immaterial. It is an
employee (Case Manager II), who also               uncontroverted fact that D.O.C. officers were
accessed Plaintiff’s criminal record and was       not under the control of Corizon (Ex. 2, 87:8-
ultimately reprimanded for that HIPAA              12).
violation. (Ex. B, 15:11-16:10; 8:6-20). Mr.
Christopher looked at Plaintiff’s records
because Val Kirby came into his office in
Housing Unit 1 and told him to look up
Plaintiff’s record. (Ex. B, 68:12-20; and Ex. I,
D.O.C. Audit Log.).
76. In addition to Corizon employees, the          Uncontroverted but immaterial. It is an
private data contained in Plaintiff’s D.O.C.       uncontroverted fact that D.O.C. officers were
record spread throughout D.O.C. personnel,         not under the control of Corizon (Ex. 2, 87:8-
too. (Ex. I, audit log of D.O.C. employees         12).
accessing Plaintiff’s records).
77. Even though Jenny Meehan testified that        Uncontroverted but immaterial. The access of
she did not, Judy Harkins, the lab technician      Plaintiff’s D.O.C. records has no bearing on
who refused to do requisition paperwork and        Plaintiff’s Title VII or constructive discharge
threw a lab specimen back on Plaintiff’s desk,     claims as Plaintiff fails to provide any facts
accessed Plaintiff’s records on February 20,       alleging that the motivation behind any
2019. (Ex. 3, 67:16-8:2; and Ex. G, Audit          alleged conversations about Plaintiff’s
record).                                           criminal record was rooted in Plaintiff’s race
                                                   and not just Plaintiff’s criminal record alone.
                                                   Without racial character or purpose, the
                                                   conduct alleged by LaBlance cannot and
                                                   should not be considered as part of her race-
                                                   based hostile work environment claim.
                                                   Singletary v. Mo. Det. Of Corrections, 423
                                                   F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                   relevant inquiry is whether Plaintiff
                                                   experienced any racial discrimination or
                                                   harassment based on her race (not based on
                                                   her criminal history) rising to the level of a
                                                   hostile work environment. The evidence
                                                   LaBlance cites does not reasonably support
                                                   such an inference.

78. Val Kirby accessed her D.O.C. record on        Uncontroverted but immaterial. The access of
February 11 and 12, 2019. (Ex. G).                 Plaintiff’s D.O.C. records has no bearing on
                                                   Plaintiff’s Title VII or constructive discharge
                                                   claims as Plaintiff fails to provide any facts
                                                   alleging that the motivation behind any
                                                   alleged conversations about Plaintiff’s
                                                   criminal record was rooted in Plaintiff’s race
                                                   and not just Plaintiff’s criminal record alone.
                                                   Without racial character or purpose, the



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 23 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                conduct alleged by LaBlance cannot and
                                                should not be considered as part of her race-
                                                based hostile work environment claim.
                                                Singletary v. Mo. Det. Of Corrections, 423
                                                F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                relevant inquiry is whether Plaintiff
                                                experienced any racial discrimination or
                                                harassment based on her race (not based on
                                                her criminal history) rising to the level of a
                                                hostile work environment. The evidence
                                                LaBlance cites does not reasonably support
                                                such an inference. Furthermore, LaBlance had
                                                tendered her resignation on February 1, 2019,
                                                weeks before Ms. Kirby accessed the records.

79. Dr. Epperson accessed Plaintiff’s records   Uncontroverted but immaterial. The access of
on February 11, 2019 and again on February      Plaintiff’s D.O.C. records has no bearing on
20, 2019. (Ex. G). Ms. Meehan testified that    Plaintiff’s Title VII or constructive discharge
Dr. Epperson explained that “she entered        claims as Plaintiff fails to provide any facts
numbers of a patient that she was going to      alleging that the motivation behind any
chart on and accidentally Ms. Lablance          alleged conversations about Plaintiff’s
popped up.” (Ex. 3, 78:17-25).                  criminal record was rooted in Plaintiff’s race
                                                and not just Plaintiff’s criminal record alone.
                                                Without racial character or purpose, the
                                                conduct alleged by LaBlance cannot and
                                                should not be considered as part of her race-
                                                based hostile work environment claim.
                                                Singletary v. Mo. Det. Of Corrections, 423
                                                F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                relevant inquiry is whether Plaintiff
                                                experienced any racial discrimination or
                                                harassment based on her race (not based on
                                                her criminal history) rising to the level of a
                                                hostile work environment. The evidence
                                                LaBlance cites does not reasonably support
                                                such an inference. Furthermore, LaBlance had
                                                tendered her resignation on February 1, 2019,
                                                weeks before Epperson accessed the records.

80. Megan Meyer, Alex Spencer, Rachel           Uncontroverted but immaterial. The access of
Stuver, Carol Holloway, Shannon Burris,         Plaintiff’s D.O.C. records has no bearing on
Tabitha Johnson, Brandy Baker, Rachel           Plaintiff’s Title VII or constructive discharge
Rempel, Lori Switzer, Brandon Doss, Jessica     claims as Plaintiff fails to provide any facts
Frizzell, and Megan Rex also accessed           alleging that the motivation behind any
Plaintiff’s record while she was still          alleged conversations about Plaintiff’s
employed. (Ex. G).                              criminal record was rooted in Plaintiff’s race



      Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 24 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                   and not just Plaintiff’s criminal record alone.
                                                   Without racial character or purpose, the
                                                   conduct alleged by LaBlance cannot and
                                                   should not be considered as part of her race-
                                                   based hostile work environment claim.
                                                   Singletary v. Mo. Det. Of Corrections, 423
                                                   F.3d 886, 893 (8th Cir. 2005). Rather, the
                                                   relevant inquiry is whether Plaintiff
                                                   experienced any racial discrimination or
                                                   harassment based on her race (not based on
                                                   her criminal history) rising to the level of a
                                                   hostile work environment. The evidence
                                                   LaBlance cites does not reasonably support
                                                   such an inference.

81. Not one of these individuals reported that     Uncontroverted but immaterial. Plaintiff’s
they or anyone else had accessed Plaintiff’s       evidence is not factual support for the
D.O.C. records.                                    Plaintiff’s allegation that any access of
                                                   Plaintiff’s record was done on the basis of
                                                   race, or that any alleged failure to report it
                                                   was because of LaBlance’s race, and does not
                                                   provide any additional facts to support this
                                                   contention.

82. Plaintiff resigned on February 1, 2019.        Uncontroverted.
(Ex. 1, 192:13-16).
83. Plaintiff felt uneasy and there was an         Controverted, but immaterial. While Plaintiff
atmosphere and environment – a culture – that      testified during her deposition to her
made her fearful. Plaintiff worked hard to         retroactive after-the-fact/after-filing-this-
earn her certification, she testified that she     lawsuit reasoning for resignation, it is an
“put in the time to turn [her] life around from    irrefutable uncontroverted fact that at the time
what it had been,” and her work environment        Plaintiff never put Corizon on notice of any
had become very difficult:                         concern regarding the environment. And there
“To be treated less than, to be plotted against,   is otherwise no evidence suggesting that
and to fear going to work because of what          LaBlance actually “feared” going to work at
might transpire that could potentially damage      the time. Plaintiff admitted that she gave the
my ability to make a living, because someone       reason for her resignation as travel related,
doesn’t like the color of my skin. That –that      and that she informed Corizon that she had
was a real fear.”                                  accepted another position at the time of her
(Ex. 1, 236:10-19).                                resignation. (See Defendant’s SOF ¶¶21-22).
                                                   Plaintiff’s attempt to walk back her
                                                   resignation motive based on events occurring
                                                   after her decision to resign are irrelevant to
                                                   the inquiry. See, e.g., Perkins v. Int'l Paper
                                                   Co., 936 F.3d 196, 211 (4th Cir. 2019)
                                                   (“Following our decisions and those of our



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 25 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                    sister circuits, we confirm that information
                                                    about which a plaintiff is unaware cannot, by
                                                    definition, be part of a plaintiff's work
                                                    experience. Thus, such information is not
                                                    proper for consideration in evaluating the
                                                    severe or pervasive requirement of a hostile
                                                    work environment claim.”)

84.      She summed up her experience at            Uncontroverted but immaterial. It is
Corizon and the basis for her leaving by            undisputed that Plaintiff resigned her position
testifying as follows:                              on February 1, 2019, and any events
“...what Corizon employees did do, they used        happening after Plaintiff’s voluntary
their access to the Department of Correction’s      resignation cannot be back-dated into
computer to find information ...how it got          influencing Plaintiff’s decision to resign when
worse with, you know, the skepticism, my            Plaintiff was not made aware of any of the
patient load, over taking me, overriding my         events until after her employment ended. See,
decisions, the blatant disrespect. All of these     e.g., Perkins v. Int'l Paper Co., 936 F.3d 196,
things that were taking place, they took place      211 (4th Cir. 2019) (“Following our decisions
because of – that was a discrimination. ...It       and those of our sister circuits, we confirm
was a discrimination when you shoes to make         that information about which a plaintiff is
the decision to look this up in the first place.    unaware cannot, by definition, be part of a
...in the beginning that overt discrimination       plaintiff's work experience. Thus, such
was not one of those things that –people            information is not proper for consideration in
weren’t going around calling me names.              evaluating the severe or pervasive
Okay? But the more subtle –the subtleties of        requirement of a hostile work environment
the behaviors I would characterize as               claim.”)
discriminatory, and they made me feel
uncomfortable, they made me feel singled
out, they made me fear for my license – okay?
– they – they cause me to lose sleep at night
because I have this stuff happening to me
every day, on a daily basis. The – secrecy, the
murmuring, the whispering, the – and—and
you know, it’s because this is – I will go back
to institutional racism. I will go back to white
privilege I will go back to the fact that this is
the way it is in rural America, because they’re
not used to me being there.”
(Ex. 1, 178: 12-179:6; 182:15-183:8).
85. Plaintiff received a letter postmarked          Uncontroverted but immaterial. Plaintiff’s
February 26, 2019 from Dr. Epperson. (Ex. H,        employment ended February 21, 2019, and
Epperson letter).                                   any events happening after Plaintiff’s
                                                    voluntary resignation cannot be back-dated
                                                    into influencing Plaintiff’s decision to resign
                                                    when Plaintiff was not made aware of any of
                                                    the events until after her employment ended.



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 26 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                    See, e.g., Perkins v. Int'l Paper Co., 936 F.3d
                                                    196, 211 (4th Cir. 2019) (“Following our
                                                    decisions and those of our sister circuits, we
                                                    confirm that information about which a
                                                    plaintiff is unaware cannot, by definition, be
                                                    part of a plaintiff's work experience. Thus,
                                                    such information is not proper for
                                                    consideration in evaluating the severe or
                                                    pervasive requirement of a hostile work
                                                    environment claim.”)

86. Plaintiff reached out to Dr. Lovelace when      Uncontroverted but immaterial. Plaintiff’s
she received the letter from Dr. Epperson to        evidence is not factual support for Plaintiff’s
report what had happened. Dr. Lovelace              contention that access of Plaintiff’s record
testified that Plaintiff felt betrayed by Dr.       was done on the basis of race, and does not
Epperson and Val Kirby because she thought          provide any additional facts to create a
they had shared the information in the letter,      genuine issue of material fact.
namely her D.O.C. records, with other
Corizon and D.O.C. staff, which they did.
(Ex. 2, 88:10-89:15).
87. After receipt of the letter, Dr. Lovelace       Uncontroverted, but immaterial. Plaintiff’s
testified that he “started the ball rolling” with   evidence is not factual support for Plaintiff’s
human resources because a HIPAA violation           contention that access of Plaintiff’s record
is reportable whether it involves a current         was done on the basis of race, and does not
employee or not. (Ex. 2, 89:23-90:7).               provide any additional facts to create a
                                                    genuine issue of material fact.

88. Makisa Upton (a human resources                 Uncontroverted, but immaterial. Plaintiff’s
manager) took the lead in the investigation         evidence is not factual support for Plaintiff’s
relating to employees accessing Plaintiff’s         contention that access of Plaintiff’s record
records. (Ex. C, 27:1-19).                          was done on the basis of race, and does not
                                                    provide any additional facts to create a
                                                    genuine issue of material fact.

89. The investigation revealed that numerous        Uncontroverted but immaterial. Plaintiff’s
employees, including Dr. Lovelace, Dr.              evidence is not factual support for Plaintiff’s
Epperson, Sterling Ream, and Val Kirby              allegation that any access of Plaintiff’s record
accessed Plaintiff’s D.O.C. records between         was done on the basis of race, and does not
the time she was hired and Plaintiff’s last day     provide any additional facts to create a
of employment on February 22, 2019. (Ex. G,         genuine issue of material fact. Furthermore, it
Audit record).                                      is an undisputed fact that Plaintiff was not
                                                    aware that individuals at Corizon accessed her
                                                    record until after her employment ended. (See
                                                    Plaintiff’s SOF ¶16). Plaintiff cannot use
                                                    information learned after her resignation to
                                                    re-characterize her decision to resign. See,



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 27 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
                                                 e.g., Perkins v. Int'l Paper Co., 936 F.3d 196,
                                                 211 (4th Cir. 2019) (“Following our decisions
                                                 and those of our sister circuits, we confirm
                                                 that information about which a plaintiff is
                                                 unaware cannot, by definition, be part of a
                                                 plaintiff's work experience. Thus, such
                                                 information is not proper for consideration in
                                                 evaluating the severe or pervasive
                                                 requirement of a hostile work environment
                                                 claim.”)

90. In fact, although Dr. Lovelace               Uncontroverted but immaterial. Plaintiff’s
acknowledged his duty to report complaints       evidence is not factual support for Plaintiff’s
and testified that he had “started the ball      allegation that any access of Plaintiff’s record
rolling” on the investigation on March 1,        was done on the basis of race, and does not
2019 after notified him she had received Dr.     provide any additional facts to create a
Epperson’s February 26, 2019 letter, he too      genuine issue of material fact. Furthermore, it
had accessed Plaintiff’s D.O.C. records 15       is an undisputed fact that Plaintiff was not
days earlier on February 11, 2019 for some       aware that individuals at Corizon accessed her
unexplained reason. (Ex. G; and Ex. C, 74:20-    record until after her employment ended. (See
24; 77:2-78:2).                                  Plaintiff’s SOF ¶16). Plaintiff cannot use
                                                 information learned after her resignation to
                                                 re-characterize her decision to resign. See,
                                                 e.g., Perkins v. Int'l Paper Co., 936 F.3d 196,
                                                 211 (4th Cir. 2019) (“Following our decisions
                                                 and those of our sister circuits, we confirm
                                                 that information about which a plaintiff is
                                                 unaware cannot, by definition, be part of a
                                                 plaintiff's work experience. Thus, such
                                                 information is not proper for consideration in
                                                 evaluating the severe or pervasive
                                                 requirement of a hostile work environment
                                                 claim.”). Furthermore, LaBlance does not
                                                 even try to explain how Dr. Lovelace—who is
                                                 African-American—accessing her records
                                                 somehow creates an inference that this
                                                 somehow shows that he or anyone else was
                                                 discriminating against her because she was
                                                 also African-American.

91. Dr. Lovelace did not admit to accessing      Uncontroverted but immaterial. Plaintiff’s
the records on February 11, 2019 in his          evidence is not factual support for Plaintiff’s
deposition, and instead testified he was the     allegation that any access of Plaintiff’s record
first to discover the problem on March 1,        was done on the basis of race, and does not
2019 through Plaintiff’s text or email to him.   provide any additional facts to create a
(Ex. 2, 123:12-124:9). Ms. Upton was             genuine issue of material fact. Furthermore, it



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 28 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
concerned that he was aware of employees’          is an undisputed fact that Plaintiff was not
access to Plaintiff’s records before her           aware that individuals at Corizon accessed her
employment ended and failed to report that         record until after her employment ended. (See
fact. (Ex. C, 79: 4-11).                           Plaintiff’s SOF ¶16). Plaintiff cannot use
                                                   information learned after her resignation to
                                                   re-characterize her decision to resign. See,
                                                   e.g., Perkins v. Int'l Paper Co., 936 F.3d 196,
                                                   211 (4th Cir. 2019) (“Following our decisions
                                                   and those of our sister circuits, we confirm
                                                   that information about which a plaintiff is
                                                   unaware cannot, by definition, be part of a
                                                   plaintiff's work experience. Thus, such
                                                   information is not proper for consideration in
                                                   evaluating the severe or pervasive
                                                   requirement of a hostile work environment
                                                   claim.”). Furthermore, LaBlance does not
                                                   even try to explain how Dr. Lovelace—who is
                                                   African-American—accessing her records
                                                   somehow creates an inference that this
                                                   somehow shows that he or anyone else was
                                                   discriminating against her because she was
                                                   also African-American.

92. Dr. Lovelace testified that, in his opinion,   Uncontroverted. It is uncontroverted fact that
Plaintiff was justified in feeling violated, and   in the only prior incident involving an overt
that he did not know what the environment          racial incident, Corizon took prompt action in
would have looked like for Plaintiff where         investigation and termination of the offending
people were searching her record in the            employee. (See Defendant’s SOF ¶¶ 5-10).
background. (Ex. 2, 125:2-11; 129:1-10).
93. In relation to performing post-resignation     Uncontroverted. It is uncontroverted fact that
investigation, Ms. Upton had not been              in the only prior incident involving an overt
provided any historical data regarding             racial incident, Corizon took prompt action in
Plaintiff’s employment, but rather understood      investigation and termination of the offending
that Plaintiff “seemed happy and sent out          employee. (See Defendant’s SOF ¶¶ 5-10).
happy emails and that there had been a couple
of incidents that had happened prior to my
arrival with Corizon and they were handled
swiftly.” (Ex. C, 29:20-30:19).
94. Ms. Upton clarified that Corizon’s sworn       Uncontroverted but immaterial. Plaintiff’s
interrogatory answer identifying that only Dr.     cited evidence is not factual support for her
Epperson and Val Kirby had accessed                contention that any access of Plaintiff’s
Plaintiff’s record was inaccurate. (Ex. C,         record was done on the basis of race, and does
42:1-20).                                          not provide any additional facts to create a
                                                   genuine issue of fact.




       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 29 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
95. Ms. Upton testified that when she made         Uncontroverted but immaterial. Plaintiff’s
recommendations for discipline of the              evidence is not factual support for Plaintiff’s
employees that accessed Plaintiff’s record,        allegation that any access of Plaintiff’s record
she somehow “missed” Judy Harkins, the lab         was done on the basis of race, and does not
technician that Plaintiff had accused of           create any issue of genuine fact. Furthermore,
discrimination in June of 2018. (Ex. C, 55:24-     it is an undisputed fact that Plaintiff was not
57:13).                                            aware that individuals at Corizon accessed her
                                                   record until after her employment ended. (See
                                                   Plaintiff’s SOF ¶16). Plaintiff cannot use
                                                   information learned after her resignation to
                                                   re-characterize her decision to resign. See,
                                                   e.g., Perkins v. Int'l Paper Co., 936 F.3d 196,
                                                   211 (4th Cir. 2019) (“Following our decisions
                                                   and those of our sister circuits, we confirm
                                                   that information about which a plaintiff is
                                                   unaware cannot, by definition, be part of a
                                                   plaintiff's work experience. Thus, such
                                                   information is not proper for consideration in
                                                   evaluating the severe or pervasive
                                                   requirement of a hostile work environment
                                                   claim.”)

96. The sheer number of employees accessing        Uncontroverted but immaterial. Plaintiff’s
Plaintiff’s records (nine between April 30,        evidence is not factual support for Plaintiff’s
2018 and February 22, 2019 on the 2-page           allegation that any access of Plaintiff’s record
audit record she was working from), caused         was done on the basis of race, and does not
Ms. Upton concern. (Ex. C, 62: 4-13). Ms.          create any issue of genuine fact. Furthermore,
Upton had only been provided two of the four       it is an undisputed fact that Plaintiff was not
pages of individuals who had accessed              aware that individuals at Corizon accessed her
Plaintiff’s record to perform her investigation.   record until after her employment ended. (See
(Ex. C, 71:7-10).                                  Plaintiff’s SOF ¶16). Plaintiff cannot use
                                                   information learned after her resignation to
                                                   re-characterize her decision to resign. See,
                                                   e.g., Perkins v. Int'l Paper Co., 936 F.3d 196,
                                                   211 (4th Cir. 2019) (“Following our decisions
                                                   and those of our sister circuits, we confirm
                                                   that information about which a plaintiff is
                                                   unaware cannot, by definition, be part of a
                                                   plaintiff's work experience. Thus, such
                                                   information is not proper for consideration in
                                                   evaluating the severe or pervasive
                                                   requirement of a hostile work environment
                                                   claim.”)

97. Ms. Upton admitted that she had no             Uncontroverted but immaterial. The cited
information about any prior incidents or           evidence does not create a genuine issue of



       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 30 of 31
                                       Exhibit B
       Defendant’s Responses to Plaintiff’s Additional Statements of Material Fact
allegations of discrimination involving           fact relating to Plaintiff’s Title VII and/or her
Paintiff [sic], so the timing of the employees’   constructive discharge claims, and instead
access spanning at least nine months in the       involves events occurring after Plaintiff’s
audit record she was provided made no             employment ended. Rather, the relevant
impression on her. (Ex. C, 61:20-62:3).           inquiry is whether Corizon, once made aware
                                                  of any alleged harassment, “took prompt
                                                  remedial action reasonably calculated to end
                                                  the harassment,” which Plaintiff irrefutably
                                                  admits. (See Defendant’s SOF ¶9, Plaintiff’s
                                                  SOF ¶ 28).

98. Ms. Upton agreed that every employee          Uncontroverted.
has a right to privacy regardless of race. (Ex.
C, 73:3-8).

                                                                                           45312187.1




       Case 4:19-cv-00693-BP Document 71-2 Filed 12/17/20 Page 31 of 31
